 136DECISIONSOF NATIONALLABOR RELATIONS BOARDPayless Cashway Lumber Store of South St. Paul,Inc.andMidwestern States Regional Council No.IV,InternationalWoodworkers of America,AFL-CIO.Case 18-CA-3969February 21, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a charge filed on September 6, 1973, byMidwestern States Regional Council No. IV, Inter-nationalWoodworkers of America, AFL-CIO,herein called the Union, and duly served on PaylessCashway Lumber Store of South St. Paul, Inc.,herein called the Respondent, the General Counselof the National Labor Relations Board, by theRegional Director for Region 18, issued a complainton September 28, 1973, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnoticeof hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 24, 1973,following a Board election in Case 18-RC-9161 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; t and that, commenc-ing on or about August 30, 1973, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On October 9, 1973, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On October 25, 1973, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 5,1973, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause, entitled Opposition to Motion for SummaryJudgment.IOfficial notice is taken of the record in the representation proceeding,Case 18-RC-9161, as the term"record"isdefined in Secs. 102.68 and102.69(1)of the Board's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938, enfd. 388 F.2d 683 (C.A. 4, 1968);Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, the Respondent opposes theGeneral Counsel's Motion for Summary Judgmenton the ground that its admitted refusal to bargainwith the certified Union was justified as a matter oflaw because the Board erroneously failed to set asidetherepresentationelectionon the basis of itsobjections and because the Respondent erroneouslywas not afforded a hearing on part of its objections.The General Counsel argues that the Respondent isimproperly attempting to relitigate matters that werepreviously raised and decided in the underlyingrepresentation proceeding.We agree with the Gener-al Counsel.Our review of the record herein reflects that theUnion won the election of August 3, 1972, conductedpursuant to a Stipulation for Certification UponConsent Election in Case 18-RC-9161. Thereafter,theRespondent timely filed objections to conductaffecting the results of the election alleging insubstance that (1) the Union misstated material factstowhich the Respondent had no opportunity toreply; (2) the Union threatened employees; (3) theUnion intimidated employees; (4) a prominent localperson interfered with the election in an unwarrantedmanner and threatened violence to an employee'sperson and property; and (5) the election wasconducted in an atmosphere of fear, coercion, andmaterialmisrepresentation.After investigation, theActing Regional Director issued, on October 4, 1972,hisReport and Recommendation on Objections toConduct Affecting the Results of the Election, Orderand Notice of Hearing, in which he recommendedthatObjections 1, 2, and 3 be overruled and ahearing be held on theissuesraised by Objection 4upon which Objection 5 was dependent.The Respondent filed with the Board timelyexceptions to the report and a motion for specialpermission to appeal from the order and notice ofhearing alleging, contrary to the Acting RegionalDirector, that the Objections 1, 2, and 3 raisedsubstantial and material factual issues warranting ahearing and requesting that the hearing on Objection4 be expanded to include theseissues.On JanuaryGolden AgeBeverageCo.,167 NLRB 151, enfd. 415 F.2d 26 (C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp., 164NLRB 378, enfd. 397 F.2d 91 (C.A. 7, 1968):Sec. 9(d) of the NLRA.209 NLRB No. 29 PAYLESS CASHWAYLUMBER STORE29, 1973, the Board issued its Decision and Direction(1) in which it adopted the Acting Regional Direc-tor's findings, conclusions, and recommendations asthe exceptions raised no material or substantial issuesof fact and law warranting reversal of the ActingRegional Director; and (2) in which it directed ahearing in accordance with the Acting RegionalDirector's Order and Notice of hearing.2After a hearing in which all parties had theopportunity to participate, theHearing Officerissued, on May 1, 1973, his Report and Recommen-dations recommending that the Board overruleObjection 4 and the portion of Objection 5 whichrelated to Objection 4 and that the Board certify theUnion. The Respondent filed with the Board timelyexceptions to the Hearing Officer's Report andRecommendations in which it reiterated its excep-tions to the Acting Regional Director's report. In itsSupplemental Decision and Certification of Repre-sentative, of July 24, 1973, the Board adopted theHearing Officer's findings and recommendations andcertified the Union.It thus appears that, in the instant proceeding, theRespondent is attempting to relitigate issues raisedand determined adversely to it in the underlyingrepresentation case and this it may not do herein.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE RUSINFSS OF TIIE RESPONDENTRespondent, a Minnesota corporation with princi-palofficeand place of business in St. Paul,2On March 8, 1973, the Respondent filed with the Board a motion toexpand scope of hearing in order to take testimony and other evidence onthe issuesraised by Objection 1. On March 12, 1973, the Board denied themotion as it raised no ubstantial issues of fact or law warranting expansion137Minnesota, is engaged in the retail sale of buildingmaterials and hardware. During the fiscal yearendingDecember 31, 1973, Respondent, in thecourse of its business operation, derived grossrevenue in excess of $500,000 and purchased andcaused to be transported to its Minnesota place ofbusiness, goods and materials valued in excess of$50,000 directly from points located outside the Stateof Minnesota.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDMidwestern StatesRegionalCouncilNo. IV,InternationalWoodworkers of America,AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.III.UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All yard salesmen, countersalesmen,cashiersand stock boys employed by the Respondent atitsSouth St. Paul, Minnesota, facility; excludingoffice clerical employees,managerialemployees,guards and supervisors as defined in the Act.2.The certificationOn August 15, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 18, designated the Union as theirrepresentative for the purpose of collective-bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on July 24, 1973, and the Unioncontinues to he such exclusive representative withinthe meaning of Section 9(a) of the Act.of the scopeof the hearing.3SeePittsburgh Plate Glass C o v NLRB,313 U S 146, 162 (1941),Rules and Regulations of the Board.Secs102 67(f) and 102 69(c) 138DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The Request To Bargain and Respondent'sRefusalCommencing on or about August 20, 1973, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of alltheemployees in the above-described unit. Asalleged in the complaint and admitted in the answer,the Union requested the Respondent to furnish it thehourly rate of pay, the total earnings, the number ofholidays and amount of holiday pay, the number ofweeks of vacation granted, and the amount ofvacation pay during the 12-month period endingJune 30, 1973, for each employee in the above-described unit. Commencing on or about August 30,1973, and continuing at all times thereafter to date,the Respondent has refused, and continues to refuse,to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit and to supply any of theinformation and data described above.Accordingly,we find that the Respondent has,sinceAugust 30, 1973, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section111,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Payless Cashway Lumber Store of South St.Paul, Inc., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Midwestern States Regional Council No. IV,InternationalWoodworkers of America, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3.All yard salesmen, counter salesmen, cashiersand stock boys employed by the Respondent at itsSouth St. Paul, Minnesota, facility; excluding officeclerical employees,managerial employees, guardsand supervisors as defined in the Act, constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.Since July 24, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about August 30, 1973, andatalltimes thereafter, to provide informationnecessaryand relevant for intelligent collectivebargaining and to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to provide informationand to bargain, Respondent has interfered with,restrained,and coerced, and is interfering with,restraining, and coercing, employees in the exerciseof the rights guaranteed to them in Section 7 of theAct, and thereby has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act. PAYLESS CASHWAY LUMBER STORE139ORDERAPPENDIXPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Payless Cashway Lumber Store of South St. Paul,Inc., St. Paul, Minnesota, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to provide information necessary andrelevant for intelligent collective bargaining and tobargain collectively concerning rates of pay. wages,hours, and other terms and conditions of employ-ment with Midwestern States Regional Council No.IV,InternationalWoodworkersofAmerica,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All yard salesmen, counter salesmen, cashiersand stock boys employed by the Respondent atitsSouth St. Paul, Minnesota, facility: excludingoffice clerical employees, managerial employees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, provide information necessaryand relevant for intelligent collective bargaining andbargain with the above-named labor organization asthe exclusive representative of all employees in theaforesaid appropriate unit with respect to rates ofpay, wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its South St. Paul, Minnesota, facilitycopies of the attached notice marked "Appendix."aCopies of said notice, on forms provided by theRegional Director for Region 18 after being dulysignedbyRespondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 18, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith." In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby orderof the National LaborRelations Board" shall read "PostedPursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWF WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Mid-western States Regional Council No. IV, Interna-tionalWoodworkers of America, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.We WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below. with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and. if an understanding is reached.embody such understanding in a signed agree-ment. The bargainingunit is:Allyardsalesmen,counter salesmen,cashiers andstock boys employed by theRespondent at its South St.Paul,Minnesota,facility: excludingoffice clerical employees,managerial employees, guards and supervi-sors as defined in the Act.PAYLESS CASHWAYLUMBLR STORE OFSOUTH ST. PAUL, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 316 Federal Building, 110 SouthFourth Street, Minneapolis, Minnesota 55401, Tele-phone 612-725-2611.